Exhibit 10.1

 

 

AGREEMENT REGARDING AIRCRAFT

This AGREEMENT, effective as of the Effective Date (as defined below), is hereby
entered into by and among Clear Channel Communications, Inc. (the “Company”),
Mark P. Mays (“Mark”), Randall T. Mays (“Randall”) and L. Lowry Mays (“Lowry”)
(collectively, the “Parties”).

WHEREAS, the Company and/or affiliates of the Company have provided certain
benefits to Mark, Randall and Lowry pursuant to the Company’s Aircraft Benefit
Policy dated June 23, 2010 (the “Policy”);

WHEREAS, the Parties have agreed that no further benefits will be provided by
the Company or any affiliate of the Company pursuant to the Policy as of the
effective date (the “Effective Date”) of a sale transaction pursuant to that
certain Aircraft Purchase Agreement between Capstar Radio Operating Company, as
Seller, and L. Lowry Mays, as Purchaser, dated as of May 31, 2013, pursuant to
which the ownership of a Company aircraft (the “Aircraft”) is to be transferred
to Lowry;

WHEREAS, the Parties further agree that the terms of this Agreement shall
constitute a modification of any employment or other agreement between the
Parties which govern the terms of any rights Mark, Randall and Lowry may have
with respect to the use of any Company aircraft and any related benefits; and

WHEREAS, the Parties desire to memorialize certain agreements regarding the
purchase price for the Aircraft.

NOW THEREFORE, IN CONSIDERATION of the premises and the mutual covenants set
forth below, the Parties hereby agree, intending to be legally bound hereby, as
follows:

1.                  As of the Effective Date, each of Mark, Randall and Lowry
shall cease to have any rights or access to any Company owned or operated
aircraft for personal use; and

2.                  As of the Effective Date, each of Mark, Randall and Lowry
also cease to have any rights to the use of any Equivalent Charter Aircraft (as
defined in the Policy); and

3.                  As of the Effective Date, each of Mark, Randall and Lowry
shall cease to have any rights or benefits related to the use of any Company
owned or operated aircraft or Equivalent Charter Aircraft; and

4.                  The Parties agree that the operation of the hangar and
Aircraft and the income and normal operating expenses attributable thereto
through the date preceding the Effective Date (the “Adjustment Date”) shall be
for the account of the Company and thereafter for the account of Mark, Randall
and Lowry (and their affiliates), and, if any income or expense may be properly
allocable or credited on the Effective Date, then it shall be allocated, charged
or prorated accordingly.  Expenses for goods or services received both before
and after the Adjustment Date, power and utilities charges, and rents and
similar prepaid and deferred items shall be prorated between the Company and
Lowry as of the Adjustment Date in accordance with generally accepted accounting
principles.  To the extent that any of the foregoing prorations and adjustments
cannot be determined as of the Effective Date, the Company and Lowry shall
conduct a final accounting and make any further payments, as required on a date
mutually agreed upon, within forty-five (45) days after the Effective Date.
Notwithstanding the foregoing, property tax on the Aircraft shall not be
prorated.  Any employment or other agreement, understanding or arrangement
between or involving any of the Parties that provides for personal use

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

of Company aircraft (or of Equivalent Charter Aircraft) or any related benefits
is hereby modified to the extent necessary to be consistent with the terms of
this Agreement; and

5.                  In all other regards, all other employment or other
agreements among the Parties shall remain in full force and effect without
change; and

6.                  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

Clear Channel Communications, Inc.

 

By:  /s/ Hamlet T. Newsom, Jr.            
Name: Hamlet T. Newsom, Jr.
Title:  VP-Associate General Counsel

 

  /s/ Mark P. Mays                              
Mark P. Mays

 

  /s/ Randall T. Mays                            
Randall T. Mays

 

  /s/ L. Lowry Mays                             
L. Lowry Mays

 

 

 

 

 

 

{fll00008154.DOCX; 2
}                                                            -2-

 

 

 

--------------------------------------------------------------------------------

 